DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, Line 7, “the combined” should be --a combined--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Takahashi et al (10697150).
	Takahashi et al disclose a redundant dual pump hydraulic system (e.g. Fig. 8) and, a method of hydraulic power distribution (e.g. Figs. 3-7), for an electric mining machine (e.g. Fig. 2), comprising: a pair of hydraulic pumps (102, 202) having equal hydraulic power output capacities, wherein each hydraulic pump of the pair of hydraulic pumps has a maximum hydraulic output that provides more than 50% of a maximum total hydraulic power requirement for the electric mining machine; and wherein the combined hydraulic power output of the pair of hydraulic pumps is more than 100% of the maximum total hydraulic power requirement (e.g. both pumps have the same specifications, Column 2, Lines 34-43 & either pump can provide for the total hydraulic power requirement, Column 21, Lines 42-54).  Wherein the maximum hydraulic output of each hydraulic pump of the pair of hydraulic pumps provides 75% of the maximum total hydraulic power requirement for the electric mining machine such that the combined hydraulic power output of the pair of hydraulic pumps is 150% of the maximum total hydraulic power requirement (e.g. both pumps have the same specifications, Column 2, Lines 34-43 & either pump can provide for the total hydraulic power requirement, Column 21, Lines 42-54).  The system further comprising: a first battery pack (170) and a second battery pack (270) configured to supply electric power to the electric mining machine; the first battery pack configured to supply electric power to a first pump motor (101) to drive a first hydraulic pump (102) of the pair of hydraulic pumps; and the second battery pack configured to supply electric power to a second pump motor (201) to drive a second hydraulic pump (202) of the pair of hydraulic pumps; and a hydraulic control system (50) including at least one processor; wherein the hydraulic control system is configured to independently control each of the first hydraulic pump and the second hydraulic pump so that a combined hydraulic power output satisfies 100% of a hydraulic power output demand for the electric mining machine (e.g. Column 3, Lines 23-54); wherein, the hydraulic control system is configured to increase or decrease a hydraulic power output from one of the first hydraulic pump or the second hydraulic pump to balance an amount of charge of one of the first battery pack or the second battery pack (e.g. Column 3, Lines 23-54); and upon an occurrence of a failure event associated with one of the first hydraulic pump and the second hydraulic pump, the hydraulic control system is configured to operate the remaining one of the first hydraulic pump and the second hydraulic pump at its maximum hydraulic output to maintain operation of the redundant dual pump hydraulic system (Column 21, Lines 42-67). Wherein the electric mining machine is configured to operate using only the maximum hydraulic power output from one hydraulic pump of the pair of hydraulic pumps (e.g. Figs. 5A-B when the first or second pump is controlled to T1_min or T2_min).  The system further comprising a steering system (e.g. 6f, 3f, 6g, 3g); and wherein the maximum hydraulic power output from the one hydraulic pump of the pair of hydraulic pumps is sufficient to control the steering system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on from PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
August 11, 2022